DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-8 have been fully considered and are persuasive.  Therefore, 35 U.S.C. 102(a)(1) rejection of claims 1-8 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11050894 in view of Arai (US 2013/0077119; cited in IDS filed 6/3/21).
Claim
App. No. 17337533
Claim
Patent. No. 11050894 (hereinafter ‘894)
1
An information processing apparatus comprising: one or more processors connected to one or more memories, the one or more processors being configured to:
 
register setting information about image formation and display-setting information indicating whether to display a confirmation screen that allows a user to confirm the setting information about image formation before execution of print processing, while associating the setting information about image formation and the display-setting information with a button; 

display the button on a display screen; 

in a case where the button is selected through a short press operation by a user, execute the print processing based on the setting information about image formation associated with the button; and 

in a case where the button is selected through a long press operation by a user, display an action selection window near the one button on the display screen, the action selection window including an edit button, and in response to the edit button being selected, display a setting screen that allows a user to change the setting information about image formation.

1-3, 6, 7
1. An image processing apparatus comprising: one or more processors connected to one or more memories, the one or more processors being configured to: register a print setting and a screen display setting in association with a button, wherein the screen display setting is one of a plurality of settings including: a first setting for displaying a confirmation screen for confirming a print setting in accordance with a touching operation on the button and printing in accordance with a print instruction, and a second setting for printing in accordance with a touching operation on the button without displaying the confirmation screen; display the button on a display screen; and control so as to, in a case where the displayed button is selected through a first type of touching operation by a user, print based on the print setting and the screen display setting registered in association with the touched button, and to, in a case where the displayed button is selected through a second type of touching operation by a user, enable changing the screen display setting and enable the registered screen display setting to be updated by the changed screen display setting in accordance with a user's operation.
2. The image processing apparatus according to claim 1, wherein the first type of touching operation is a press operation of the button.
3. The image processing apparatus according to claim 2, wherein the second type of touching operation is one of a long press operation or a continuous press operation of multiple times of the button.
6. The image processing apparatus according to claim 1, wherein when the displayed button is touched through the second type of touching operation and an edition designation is given by the user to edit the print setting, a registered content about the print setting is updated according to the edition designation.
7. The image processing apparatus according to claim 6, wherein when the displayed button is touched through the second type of touching operation, a reception screen is displayed and the edition designation about the print setting is received from the user through the reception screen.  
3
The information processing apparatus according to claim 1, wherein the one or more processors is configured to: edit the button displayed on the display screen in accordance with selection of the edit button.
4
The image processing apparatus according to claim 1, wherein when the displayed button is touched through the second type of touching operation, a reception screen is displayed and a designation to change the setting of whether or not to display the confirmation screen from the user through the reception screen is received.
4
The information processing apparatus according to claim 1, wherein the long press operation is a touching operation on the displayed button continued beyond a predetermined time period.





Regarding claims 1, ‘894 does not explicitly teach “a short press operation” and “a long press operation”. 
However, Arai teaches “a short press operation” (single click; ¶ 0045 Fig. 3A S112) and “a long press operation” (long key press; ¶¶ 0045 and 0053-0054 Fig. 3A S112-S114). 
‘894 and Arai are in the same field of endeavor of an image processing apparatus comprising a display with custom buttons. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of ‘894 to include “a short press operation” and “a long press operation” as taught by Arai. The combination improves the operability of the image processing apparatus by allowing a user to easily use the buttons (¶ 0006, Arai).

Regarding claim 4, ‘894 does not explicitly teach “beyond a predetermined time period”. However, Arai teaches “beyond a predetermined time period” (long key press determined based on elapse of predetermined click judging time; ¶ 0048). 
The motivation applied above is incorporated herein.

Claims 5, 7, and 8 are method claims that correspond to the apparatus of claims 1, 3, and 4. Thus, arguments similar to that presented above for claims 1, 3, and 4 are equally applicable to claims 5, 7, and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara (US 2012/0257244) teaches a printing apparatus with a display including a touch panel displaying a plurality of buttons for inputting instructions by touch operations performed by a user.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672